Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          20-AUG-2019
                                                          12:23 PM


                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                       ANTHONY G. BEAUDET-CLOSE,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 16-1-0368K)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Anthony G. Beaudet-
Close’s application for writ of certiorari filed on July 11,
2019, is hereby accepted and will be scheduled for oral argument.
The parties will be notified by the appellate clerk regarding
scheduling.
           DATED:   Honolulu, Hawai#i, August 20, 2019.
                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson